         Case MDL No. 2993 Document 23-1 Filed 03/11/21 Page 1 of 2




               BEFORE THE UNITED STATES JUDICAL PANEL
                    ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST                MDL No. 2993
LITIGATION


                           SCHEDULE OF ACTIONS

       Plaintiff     Defendants              District   Civil Action   Judge
                                                        No.
  1.   Brad DeKrey Bayer Cropscience         D. Minn.   0:21-cv-       Judge
                   LP; Bayer                            00639-         Michael J.
                   Cropscience, Inc.;                   MJD-TNL        Davis
                   Corteva, Inc.; Cargill
                   Inc.; BASF Corp.;
                   Syngenta Corp.;
                   Winfield Solutions,
                   LLC
                   Univar Solutions,
                   Inc.; Federated Co-
                   Operatives Ltd.;
                   CHS Inc.; Nutrien
                   AG Solutions Inc.;
                   Growmark Inc.;
                   Growmark FS, LLC;
                   Simplot AB Retail
                   Sub, Inc.; Tenkoz,
                   Inc.


Dated: March 11, 2021                 Respectfully submitted,


                                      s/David M. Cialkowski
                                      David M. Cialkowski (MN Lic. #306526)
                                      Brian C. Gudmundson (MN Lic. #336695)
                                      Alyssa J. Leary (MN Lic. #397552)
                                      ZIMMERMAN REED LLP
                                      1100 IDS Center, 80 S. 8th St.
                                      Minneapolis, MN 55402
                                      Telephone: (612) 341-0400
Case MDL No. 2993 Document 23-1 Filed 03/11/21 Page 2 of 2




                          david.cialkowski@zimmreed.com
                          brian.gudmundson@zimmreed.com
                          alyssa.leary@zimmreed.com

                          Hart L. Robinovitch (MN Lic. #240515)
                          ZIMMERMAN REED LLP
                          14646 N. Kierland Blvd., Suite 145
                          Scottsdale, AZ 85254
                          Telephone: (480) 348-6415
                          hart.robinovitch@zimmreed.com

                          Sharon S. Almonrode
                          William Kalas
                          Dennis A. Lienhardt
                          THE MILLER LAW FIRM PC
                          950 West University Drive,
                          Rochester, Michigan 48307
                          (248) 841-2200
                          epm@millerlawpc.com
                          ssa@millerlawpc.com
                          wk@millerlawpc.com
                          dal@millerlawpc.com

                          Attorneys for Brad DeKrey and the Proposed
                          Class




                            2
